Citation Nr: 0016242	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  93-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for spinal stenosis at L4-
L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
April 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  In July 1993, the 
veteran was afforded a hearing before the undersigned Board 
member.  In May 1995 and December 1997, the Board remanded 
his claim for further evidentiary development. 

In its December 1997 remand, the Board directed the RO to 
provide the veteran with notice of the November 1996 rating 
action that denied a compensable evaluation for his service-
connected post operative pilonidal sinus.  However, as a 
statement of the case as to that matter is not associated 
with the claims file, it is unclear if the veteran was 
properly notified of that rating decision and the matter is 
again referred to the RO for appropriate action.


REMAND

At his October 1999 personal hearing at the RO, the veteran 
testified that he received Social Security Administration 
(SSA) disability benefits because of his back disorder.  A 
review of the file reveals that a copy of the SSA award 
decision and the records considered by the SSA in reaching 
its determination are not of record.  The U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) recently held that 
the Board was obligated to obtain all relevant SSA records 
and its failure to do so vitiated the finality of the Board's 
decision.  See Tetro v. West, No. 97-1192 (U.S. Vet. App. 
Apr. 4, 2000).

The veteran seeks service connection for spinal stenosis and, 
in October 1999, asserted that his back disorder originated 
in service but was not treated or diagnosed at the time.  He 
testified that he was a crane operator in service and 
sustained a lumbar back injury that caused chronic low back 
pain that was overlooked by physicians due to his underlying 
cyst.  His low back was not x-rayed or treated nor was a low 
back disorder diagnosed in service.  Service medical records 
are negative for any record of a low back injury.  

The claims file contains conflicting medical opinions 
regarding the origin of the veteran's spinal stenosis that 
the Board believes warrant further clarification and 
reconciliation.  In September 1996, a VA physician concluded 
that the veteran's pilonidal cyst had no part in the 
veteran's spinal stenosis but opined that the veteran could 
have had spinal stenosis present while in service that 
accounted for his low back pain.  In January 1999, VA 
afforded the veteran a fee-based examination by Dr. M., a 
neurologist, who opined that an EMG/Nerve Conduction 
evaluation was necessary to reach a definite opinion within a 
reasonable degree of medical certainty as to whether the 
veteran's lumbar condition was related to an experience in 
service.  The study was not performed and, in February 1999, 
VA requested that Dr. E-F, also a neurologist, evaluate him.  
She opined that the pilonidal cyst and subsequent treatment 
and surgery were unrelated to the etiology of the spinal 
stenosis and commented on the absence of back or leg pain in 
service and that such pain did not develop until 
approximately 1980.  The neurologist also noted that the 
veteran worked as a mechanic and truck driver after service 
and his spinal stenosis was at least not as likely to have 
originated in service as it was to have developed after 
discharge when he lifted heavy equipment on a daily basis.  

However, in an October 1999 statement, Dr. F., who initially 
saw the veteran in November 1991 for persistent low back pain 
diagnosed as severe spinal stenosis evidently related to a 
November 1980 intercurrent injury, said he recently examined 
the veteran and reviewed his medical records, including Dr. 
M.'s statement and VA records.  Dr. F. concluded that the 
veteran's injury in service certainly was a major contributor 
to the degenerative changes in his lower lumbosacral spine 
that resulted in spinal stenosis.  In the doctor's opinion, 
the veteran's pilonidal cyst did not play any part in his 
back problem as that was a soft tissue congenital lesion and 
noted that after two cyst removals, the veteran experienced 
frequent recurring low back pain.  In Dr. F.'s opinion, the 
veteran's low back injury sustained in service was a major 
contributor to changes in his low back.

The Board regrets further delay in its consideration of the 
veteran's claim.  However, in the interest of due process, it 
firmly believes his claim should be remanded to the RO for 
the following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.

2. The RO should contact the Social 
Security Administration (SSA) and 
request a copy of the administrative 
decision and all records considered in 
any determination(s) that awarded or 
continued the veteran's disability 
benefits.  A copy of the request 
letter and any response from SSA 
should be associated with the claims 
files.

3. Then, the veteran should be afforded 
VA examination by a neurologist and 
orthopedist to determine the nature 
and extent of any spinal disorder 
found to be present.  All indicated 
tests should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiners are requested to review the 
claims folder in detail, including the 
service medical records, and all 
reports of previous examination and 
treatment.  The examiners are 
requested to confer and reconcile any 
conflicting opinions regarding the 
origin of any diagnosed lumbar back 
disorder, and render an opinion as to 
the likelihood that any post service 
diagnosed spinal disorder had its 
onset in service or is otherwise 
related thereto.  The examiners are 
asked to specifically address the 
opinions expressed in the September 
1996 VA examination report and in the 
February 1999 neurologist's statement 
and Dr. F.'s October 1999 statement. 

The claims file, including a copy of 
this remand, should be made available 
to the examiners before the 
examination, for proper review of the 
medical history.  The examination 
report should reflect whether such a 
review of the claims file was made. 
Any opinion expressed should be 
accompanied by a written rationale.

4. Thereafter, the RO should review the 
veteran's claim file to ensure that 
the development requested was 
completed and readjudicate the claim 
for service connection for spinal 
stenosis.

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued regarding all issues in appellate 
status, and the veteran and his representative provided with 
an opportunity to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to the final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




